                                               Case 2:18-cv-10188-AG Document 24 Filed 05/03/19 Page 1 of 4 Page ID #:90



                                                1 Robert Garrett, SBN 65886
                                                    rgarrett@garrett-tully.com
                                                2 Zi C. Lin, SBN 236989
                                                    zlin@garrett-tully.com
                                                3 GARRETT & TULLY, P.C.
                                                    225 S. Lake Ave., Suite 1400
                                                4 Pasadena, California 91101-4869
                                                    Telephone: (626) 577-9500
                                                5 Facsimile: (626) 577-0813

                                                6 Attorneys for Appellee and Defendant
                                                    Deutsche Bank National Trust Company,
                                                7 as Trustee for Alliance Bancorp Mortgage
                                                    Backed Pass-Through Certificate Series
                                                8 2007-OA1

                                                9

                                               10                            UNITED STATES DISTRICT COURT
                                               11                         CENTRAL DISTRICT OF CALIFORNIA
GARRETT & TULLY




                                               12 In re                                      District Court Case No.:
                  A PROFESSIONAL CORPORATION




                                                                                             2:18-cv-10188-AG
                                               13 STEVEN MARK ROSENBERG,
                                                                                             (Honorable Andrew J. Guilford)
                                               14                  Debtor.
                                                                                             U.S. Bankruptcy Court Case No.:
                                               15                                            Case No. 1:17-bk-11748-VK
                                                    STEVEN MARK ROSENBERG,
                                               16                                            Chapter 7
                                                                   Plaintiff,
                                               17                                            Adversary Case No. 1:17-ap-01096-VK
                                                             vs.
                                               18                                            APPELLEE AND DEFENDANT
                                                    ALLIANCE BANCORP, INC (Estate),          DEUTSCHE BANK NATIONAL
                                               19   MORTGAGE ELECTRONIC                      TRUST COMPANY, AS TRUSTEE
                                                                                             FOR ALLIANCE BANKCORP
                                               20   REGISTRATION SYSTEMS, INC.,              MORTGAGE BACKED PASS
                                                    OCWEN LOAN SERVICING, ONE                THROUGH CERTIFICATE SERIES
                                               21
                                                    WEST BANK, DEUTSCHE BANK                 2007-OA01’S
                                               22   NATIONAL TRUST COMPANY, AS               OPPOSITION TO
                                                    TRUSTEE FOR ALLIANCE                     APPELLANT AND PLAINTIFF
                                               23
                                                    BANCORP MORTGAGE BACKED                  STEVEN MARK ROSENBERG’S
                                                                                             MOTION TO ALTER OR AMEND
                                               24   PASS-THROUGH CERTIFICATE                 JUDGMENT
                                                    SERIES 2007-OA1 AND DOES 1
                                               25
                                                    THROUGH 25, INCLUSIVE,                   Date: June 3, 2019
                                                                                             Time: 10:00 a.m.
                                               26
                                                                   Defendants.               Courtroom: 10D
                                               27
                                                    \



                                               28

                                                                                             1                    Case No. 2:18-cv-10188-AG
  320191
                                                    320191
                                                                                      OPPOSITION TO MOTION TO ALTER OR AMEND JUDGMENT
                                               Case 2:18-cv-10188-AG Document 24 Filed 05/03/19 Page 2 of 4 Page ID #:91



                                                1         Appellee and defendant Deutsche Bank National Trust Company, as Trustee
                                                2 for Alliance Bankcorp Mortgage Backed Pass Through Certificate Series 2007-

                                                3 OA01 (“Deutsche Bank”) hereby opposes plaintiff Steven Mark Rosenberg’s

                                                4 motion to alter or amend judgment under FRCP Rules 59(e) and 60(b).

                                                5

                                                6 I.      Plaintiff’s motion to reinstate the appeal should be denied because he
                                                7         failed to adequately explain his failure to comply with the Court’s order
                                                8         to show cause.
                                                9         Plaintiff essentially requests that the Court reinstate his appeal because he was
                                               10 ill and could not timely file his opening brief or respond to the Court’s March 15,

                                               11 2019 order to show cause on the basis of “excusable neglect.” However, plaintiff
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 fails to adequately explain his “excusable neglect.”

                                               13         Plaintiff’s affidavit (Doc. 22) stated he was “severely-ill since late February
                                               14 2019” and was hospitalized between March 27 to April 3, 2019. (Doc. 22, p. 3.)

                                               15 However, plaintiff’s opening brief was due on March 11, 2019, before plaintiff was

                                               16 hospitalized. Plaintiff failed to explain what efforts, if any, he made to prepare the

                                               17 opening brief before his hospitalization. Plaintiff also failed to declare, under

                                               18 penalty of perjury, whether he was capable of prosecuting his appeal and responding
                                               19 to the Court’s March 15 order to show cause before his March 27 hospitalization.

                                               20 Furthermore, plaintiffs’ motion was not filed until April 26, 2019, weeks after he

                                               21 left the hospital on April 3. Plaintiff also fails to explain this delay.

                                               22         It is well-settled that “pro se litigants are not excused from following court
                                               23 rules.” (Briones v. Riviera Hotel & Casino, 116 F.3d 379, 382 (9th Cir. 1997).)

                                               24 Plaintiff failed to explain his “excusable neglect” and his motion should be denied.

                                               25

                                               26

                                               27

                                               28

                                                                                                2                     Case No. 2:18-cv-10188-AG
  320191
                                                                                          OPPOSITION TO MOTION TO ALTER OR AMEND JUDGMENT
                                               Case 2:18-cv-10188-AG Document 24 Filed 05/03/19 Page 3 of 4 Page ID #:92



                                                1 II.      Plaintiffs’ motion is also procedurally defective.
                                                2          Plaintiff moves under FRCP Rule 59(e), which requires that a motion to alter
                                                3 or amend a judgment be filed no later than 28 days after the entry of judgment. The

                                                4 judgment in this case was entered on June 7, 2018, when the bankruptcy court

                                                5 entered an “Amended Judgment Following Defendants’ Motion for Judgment on the

                                                6 Pleadings” (Bk doc. 56.) Plaintiff had until July 5, 2018 to file a motion under Rule

                                                7 59(e), which has long passed. Accordingly, Plaintiff cannot be afforded any relief

                                                8 under Rule 59(e).

                                                9          Plaintiff also moves under FRCP Rule 60(b), which only applies to final
                                               10 judgments, order, or proceedings. (United States v. Martin, 226 F.3d 1042, 1048, fn.

                                               11 8 (9th Cir. 2000).) The Ninth Circuit defines final judgments, orders, and
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12 proceedings as “those which terminate the litigation in the district court subject only

                                               13 to the right of appeal.” (Corn v. Guam Coral Co., 318 F.2d 622, 629 (9th Cir. 1963).

                                               14 The Court’s April 1, 2019 order dismissing plaintiff’s case did not terminate this

                                               15 action because the dismissal was “without prejudice.” (Doc. 19.) Thus, plaintiff is

                                               16 not entitled to relief under Rule 60(b).

                                               17

                                               18
                                                    III.   Conclusion.
                                               19
                                                           Plaintiff’s motion should be denied for the reasons set forth above.
                                               20

                                               21
                                                    DATED: May 3, 2019                   GARRETT & TULLY, P.C.
                                               22

                                               23
                                                                                         /s/ Zi C. Lin
                                               24
                                                                                         ZI C. LIN
                                               25                                        Attorneys for Appellee and Defendant Deutsche
                                               26
                                                                                         Bank National Trust Company, as Trustee for
                                                                                         Alliance Bancorp Mortgage Backed Pass-
                                               27                                        Through Certificate Series 2007-OA1
                                               28

                                                                                               3                     Case No. 2:18-cv-10188-AG
  320191
                                                                                         OPPOSITION TO MOTION TO ALTER OR AMEND JUDGMENT
                                               Case 2:18-cv-10188-AG Document 24 Filed 05/03/19 Page 4 of 4 Page ID #:93




                                                1                             CERTIFICATE OF SERVICE
                                                2        I hereby certify that on May 3, 2019 I electronically filed the foregoing with the
                                                3 Clerk of the Court using the CM/ECF system which will send notification of such filing

                                                4 to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I

                                                5 hereby certify that I have mailed the foregoing document or paper via the United States

                                                6 Postal Service to the non-CM/ECF participants indicated on the attached Manual

                                                7 Notice List.

                                                8 VIA U.S. MAIL
                                                9

                                               10
                                                  Steven Mark Rosenberg
                                                  106-1/2 Judge John Aiso St., #225
                                               11 Los Angeles, CA 90012
GARRETT & TULLY
                  A PROFESSIONAL CORPORATION




                                               12

                                               13        I certify under penalty of perjury under the laws of the United States of America
                                               14 that the foregoing is true and correct. Executed on May 3, 2019.

                                               15

                                               16                                                 /s/Delorise Cameron
                                               17                                                Delorise Cameron
                                                                                                 GARRETT & TULLY, P.C.
                                               18                                                225 South Lake Avenue, Suite 1400
                                                                                                 Pasadena, CA 91101
                                               19                                                Telephone: (626) 577-9500
                                                                                                 Facsimile: (626) 577-0813
                                               20                                                Email: zlingarrett-tully.com

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                 OPPOSITION TO MOTION TO ALTER OR AMEND JUDGMENT
